     Case 4:19-cv-01142 Document 16 Filed on 05/16/19 in TXSD Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

PORCHA JOHNSON-HASSAN,                          §
on Behalf of Herself and on Behalf of All       §
Others Similarly Situated,                      §
                                                §
       Plaintiff,                               §   CIVIL ACTION NO. 4:19-cv-01142
                                                §
v.                                              §
                                                §
CHIVALRY LOGISTICS LLC and                      §
AMAZON.COM SERVICES, INC.,                      §
                                                §
      Defendants.                               §


        DEFENDANT AMAZON.COM SERVICES, INC.’S ORIGINAL ANSWER
         TO PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

       Defendant Amazon.com Services, Inc. (“Amazon”) files this Original Answer to

Plaintiff’s Original Collective Action Complaint, as follows:

                                          SUMMARY

       1.      Amazon denies the allegations contained in Paragraph 1 of the Complaint.

       2.      Amazon denies the allegations contained in Paragraph 2 of the Complaint.

       3.      Amazon admits only that Plaintiff purports to bring claims on behalf of herself

and similarly situated Delivery Drivers. Amazon denies the remaining allegations contained in

Paragraph 3 of the Complaint.

                                JURISDICTION AND VENUE

       4.      Amazon admits the allegations contained in Paragraph 4 of the Complaint.

       5.      Amazon admits venue is proper in the United States District Court for the

Southern District of Texas. Amazon otherwise denies the allegations contained in Paragraph 5

of the Complaint.



DEFENDANT AMAZON.COM SERVICES, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL
COLLECTIVE ACTION COMPLAINT - Page 1
     Case 4:19-cv-01142 Document 16 Filed on 05/16/19 in TXSD Page 2 of 11




                                         THE PARTIES

       6.       Amazon lacks knowledge or information sufficient to form a belief as to the

location of Plaintiff Porcha Johnson-Hassan’s current residence as alleged in the first sentence of

Paragraph 6. Amazon denies it employed Plaintiff and, therefore, denies the allegations

contained in the second sentence of Paragraph 6. Amazon admits Exhibit 1 to the Complaint

purports to be a written consent signed by Plaintiff. Amazon denies the remaining allegations

contained in Paragraph 6 of the Complaint.

       7.       Amazon admits Plaintiff purports to represent a class of similarly situated

delivery drivers as defined in Paragraph 7. Amazon denies it employed Plaintiff or any other of

the purported class members and denies the remaining allegations in Paragraph 7 of the

Complaint.

       8.       Amazon lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 8 of the Complaint. As a result, Amazon denies the

allegations contained in Paragraph 8 of the Complaint.

       9.       Amazon admits the allegations contained in Paragraph 9 of the Complaint.

       10.      Amazon admits it conducts business in Texas. Amazon otherwise denies the

allegations contained in Paragraph 10 of the Complaint.

                                       FLSA COVERAGE

       11.      Amazon admits only that it is an enterprise within the meaning of 29 U.S.C. §

203(r). Amazon denies it employed Plaintiff and Amazon denies the remaining allegations in

Paragraph 11.

       12.      Amazon admits only that it is engaged in commerce within the meaning of 29

U.S.C. § 203(s)(1). the FLSA, 29 U.S.C. § 203(r). Amazon denies it employed Plaintiff and




DEFENDANT AMAZON.COM SERVICES, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL
COLLECTIVE ACTION COMPLAINT - Page 2
     Case 4:19-cv-01142 Document 16 Filed on 05/16/19 in TXSD Page 3 of 11




denies the remaining allegations in Paragraph 12..

       13.     Amazon admits the allegations contained in Paragraph 13 of the Complaint.

       14.     The allegations contained in Paragraph 14 of the Complaint constitute legal

conclusions to which no responsive pleading is required. To the extent a response is required,

Amazon denies the allegations contained in Paragraph 14 of the Complaint.

                                          THE FACTS

       15.     Amazon denies the allegations contained in Paragraph 15 of the Complaint.

       16.     Amazon denies the allegations contained in Paragraph 16 of the Complaint.

       17.     Amazon denies it employed Plaintiff. Amazon lacks knowledge or information

sufficient to form a belief as to the remaining allegations contained in Paragraph 17 of the

Complaint and, therefore, denies the allegations.

       18.     Amazon lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 18 of the Complaint and, therefore, denies the allegations.

       19.     Amazon lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 19 of the Complaint and, therefore, denies the allegations.

       20.     Amazon denies the allegations contained in Paragraph 20 of the Complaint.

       21.     Amazon denies it provided Plaintiff with “her work schedule.” Amazon lacks

knowledge or information sufficient to form a belief as to the remaining allegations contained in

Paragraph 21 of the Complaint and, therefore, denies the allegations.

       22.     Amazon lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 22 of the Complaint and, therefore, denies the allegations.

       23.     Amazon lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 23 of the Complaint and, therefore, denies the allegations.




DEFENDANT AMAZON.COM SERVICES, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL
COLLECTIVE ACTION COMPLAINT - Page 3
     Case 4:19-cv-01142 Document 16 Filed on 05/16/19 in TXSD Page 4 of 11




       24.     Amazon denies it sent Plaintiff text message instructing her to return to its

warehouse. Amazon lacks knowledge or information sufficient to form a belief as to the

remaining allegations contained in Paragraph 24 of the Complaint and, therefore, denies the

allegations.

       25.     Amazon lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 25 of the Complaint and, therefore, denies the allegations.

       26.     Amazon lacks knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 26 of the Complaint and, therefore, denies the allegations.

       27.     Amazon denies it employed Plaintiff. Amazon lacks knowledge or information

sufficient to form a belief as to the remaining allegations contained in Paragraph 27 of the

Complaint and, therefore, denies the allegations.

       28.     Amazon denies it employed Plaintiff, determined her compensation, or adjusted

her reported hours in any way. Amazon lacks knowledge or information sufficient to form a

belief as to the remaining allegations contained in Paragraph 28 of the Complaint. As a result,

Amazon denies the remaining allegations contained in Paragraph 28 of the Complaint

                          COLLECTIVE ACTION ALLEGATIONS

       29.     Amazon admits Plaintiff purports to bring claims on behalf of herself and others

as a collective action under 29 U.S.C. § 216(b), but denies it violated any statute, denies that

collective treatment is appropriate, and denies Plaintiff is entitled to any relief whatsoever.

       30.     Amazon denies it employed Plaintiff or maintained any pay practice or policy

with respect to Plaintiff’s compensation. Amazon lacks knowledge or information sufficient to

form a belief as to the remaining allegations contained in Paragraph 30 of the Complaint. As a

result, Amazon denies the remaining allegations contained in Paragraph 30 of the Complaint.




DEFENDANT AMAZON.COM SERVICES, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL
COLLECTIVE ACTION COMPLAINT - Page 4
     Case 4:19-cv-01142 Document 16 Filed on 05/16/19 in TXSD Page 5 of 11




       31.     Amazon lacks knowledge or information sufficient to form a belief as to the

remaining allegations contained in Paragraph 31 of the Complaint. As a result, Amazon denies

the remaining allegations contained in Paragraph 31 of the Complaint. Answering further,

Amazon denies collective treatment is appropriate.

       32.     Amazon denies it violated any statute, denies that collective treatment is

appropriate, and denies Plaintiff is entitled to any relief whatsoever. Amazon denies the

remaining allegations in Paragraph 31 of the Complaint.

       33.     Amazon denies the allegations contained in Paragraph 33 of the Complaint.

                                        CAUSES OF ACTION

       34.     Amazon’s responses to all preceding paragraphs are incorporated by reference

and reasserted here in response to Plaintiff’s incorporation by reference of her allegations

contained in all preceding paragraphs

       35.     Amazon denies it employed Plaintiff or any other unidentified “Class Members”

and denies the remaining allegations contained in Paragraph 35 of the Complaint.

       36.     Amazon denies it employed Plaintiff or any other unidentified “Class Members”

and denies the remaining the allegations contained in Paragraph 36 of the Complaint.

       37.     Amazon denies it employed Plaintiff or any other unidentified “Class Members”

and denies the remaining the allegations contained in Paragraph 37 of the Complaint.

                                             JURY DEMAND

       38.     Amazon admits Plaintiff has requested a trial by jury.

                                             PRAYER

       39.     To the extent a response to Paragraph 39(a)-(d) is required, Amazon denies

Plaintiff’s claims have any merit and further deny that Plaintiff is entitled to any relief against




DEFENDANT AMAZON.COM SERVICES, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL
COLLECTIVE ACTION COMPLAINT - Page 5
     Case 4:19-cv-01142 Document 16 Filed on 05/16/19 in TXSD Page 6 of 11




Amazon.

                                      GENERAL DENIAL

        Any allegations not specifically admitted, explained, modified, or denied above are

expressly denied.

                                           DEFENSES

        Subject to and without waiving any prior objection, answers, or defenses, and without

accepting the burden of proof on any element of any cause of action upon which Plaintiff would

ordinarily be required to carry the burden of proof, Amazon asserts the following additional

defenses:

        1.     The Complaint fails, in whole or in part, to state a claim upon which relief can be

granted.

        2.     Upon information and belief, the claims of potential class/collective members in

this lawsuit are subject to arbitration under individual arbitration agreements.

        3.     Plaintiff cannot show that Amazon qualified as an “employer” or “joint

employer” of her or the unnamed individuals she purports to represent as defined under the

FLSA.

        4.     Plaintiff is not entitled to conditional or final certification or to Court-facilitated

notice under 29 U.S.C. § 216(b), or to class certification under Rule 23, because Plaintiff is not

similarly situated to potential class or collective action members, Plaintiff has not defined the

potential class or collective action members clearly and objectively, and Plaintiff cannot

adequately represent the interests of potential class or collective action members.

        5.     Plaintiff’s claims and the claims of each of the remaining unnamed individuals

Plaintiff purports to represent are barred, in whole or in part, because a collective action is not

the superior method for adjudicating this dispute. An independent and individual analysis of


DEFENDANT AMAZON.COM SERVICES, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL
COLLECTIVE ACTION COMPLAINT - Page 6
     Case 4:19-cv-01142 Document 16 Filed on 05/16/19 in TXSD Page 7 of 11




Plaintiff’s claims and those of each of the un-named individuals Plaintiff purports to represent

and each of Amazon’s defenses is required.

       6.      Amazon maintains it is not a qualifying “employer” under the FLSA, however, in

the alternative, to the extent Plaintiffs and/or any of the unnamed individuals Plaintiff purports to

represent asserts claims under the FLSA for compensation outside of the applicable statute of

limitations, which Amazon asserts is two years, said claims are barred.

       7.      Amazon maintains it is not a qualifying “employer” under the FLSA, however, in

the alternative, Plaintiff cannot state a claim for overtime pay under the FLSA during any

workweek in which Plaintiff worked fewer than forty (40) compensable hours.

       8.      Amazon maintains it is not a qualifying “employer” under the FLSA, however, in

the alternative, to the extent Plaintiff was paid compensation beyond that to which she was

entitled, such additional compensation would satisfy, in whole or in part, any alleged claim for

unpaid overtime or other monetary relief.

        9.     Amazon maintains it is not a qualifying “employer” under the FLSA, however, in

the alternative, to the extent that Plaintiff and/or those unnamed individuals whom they claim to

represent seek compensation for activities which are preliminary and/or postliminary to principal

work activities and are not integral and indispensable to those principal work activities, the time

is not compensable under the FLSA.

       10.     Amazon maintains it is not a qualifying “employer” under the FLSA, however, in

the alternative, Plaintiff and/or those unnamed individuals whom they claim to represent are

barred from seeking compensation from activities that are considered non-compensable under

the Portal-to-Portal Act.




DEFENDANT AMAZON.COM SERVICES, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL
COLLECTIVE ACTION COMPLAINT - Page 7
     Case 4:19-cv-01142 Document 16 Filed on 05/16/19 in TXSD Page 8 of 11




        11.    Amazon maintains it is not a qualifying “employer” under the FLSA, however, in

the alternative, to the extent that Plaintiff and/or those whom they claim to represent performed

compensable work under the FLSA for de minimis amounts of time, such time is not

compensable under the FLSA.

        12.    Amazon maintains it is not a qualifying “employer” under the FLSA, however, in

the alternative, if Plaintiff or any others were non-exempt employees of Amazon and worked

more than forty hours in a work week without overtime pay, which Amazon denies, such hours

in excess of forty were without Amazon’s knowledge or permission and thus were in violation of

Amazon’s policy.

    13. Amazon maintains it is not a qualifying “employer” under the FLSA, however, in the

alternative, if Amazon’s failure to pay overtime was unlawful, which Amazon expressly denies,

then Amazon had a good faith and reasonable belief that the failure to pay such wages was not

unlawful.

        14.    The simultaneous recovery of liquidated damages and prejudgment interest is not

available under the FLSA.

        15.    Amazon maintains it is not a qualifying “employer” under the FLSA, however, in

the alternative, any violations of the FLSA by Amazon, which Amazon expressly denies, were

not willful.

        16.    Amazon maintains it is not a qualifying “employer” under the FLSA, however, in

the alternative, Plaintiff fails to allege facts sufficient to support an award of liquidated damages

against Amazon.

        Defendant reserves the right to amend this Answer and add any and all additional

defenses as they become known through discovery or investigation.




DEFENDANT AMAZON.COM SERVICES, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL
COLLECTIVE ACTION COMPLAINT - Page 8
     Case 4:19-cv-01142 Document 16 Filed on 05/16/19 in TXSD Page 9 of 11




       WHEREFORE, Amazon demands that the claims raised against it in the Complaint be

dismissed with prejudice, that judgment be entered in its favor, and that it recover its costs and

expenses, including reasonable attorneys’ fees, and such other and further relief to which it may

be entitled at law or in equity or as this Court deems just and appropriate.




DEFENDANT AMAZON.COM SERVICES, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL
COLLECTIVE ACTION COMPLAINT - Page 9
    Case 4:19-cv-01142 Document 16 Filed on 05/16/19 in TXSD Page 10 of 11




Date: May 16, 2019                     Respectfully submitted,


                                       /s/ Michael A. Correll

                                       Stephanie L. Sweitzer
                                       (admission pro hac vice pending)
                                       IL State Bar No. P66376
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       77 West Wacker Drive, 5th Floor
                                       Chicago, IL 60601
                                       Tel: 312-324-1000
                                       Fax: 312-324-1001
                                       stephanie.sweitzer@morganlewis.com

                                       ATTORNEYS FOR DEFENDANT
                                       AMAZON.COM SERVICES, INC.
Of Counsel:

Michael A. Correll
TX State Bar No. 24069537
SD Federal ID No. 1484295
MORGAN, LEWIS & BOCKIUS LLP
1717 Main Street, Suite 3200
Dallas, TX 75201
Tel: 214-466-4000
Fax: 214-466-4001
michael.correll@morganlewis.com




DEFENDANT AMAZON.COM SERVICES, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL
COLLECTIVE ACTION COMPLAINT - Page 10
    Case 4:19-cv-01142 Document 16 Filed on 05/16/19 in TXSD Page 11 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been served upon all counsel of record via the Court’s CM/ECF System on this 16th day of May,
2019, as follows:

Robert R Debes, Jr                             Andrea Johnson
Ricardo Prieto                                 Demetri Economou
Shellist Lazarz Slobin LLP                     Kane Russell Coleman Logan
11 Greenway Plaza, Suite 1515                  Galleria Tower II
Houston, TX 77046                              5051 Westheimer Road
bdebes@eeoc.net                                10th Floor
rprieto@eeoc.net                               Houston, Texas 77056
                                               ajohnson@krcl.com
ATTORNEYS FOR PLAINTIFF                        deconomou@krcl.com

                                               ATTORNEYS FOR DEFENDANT
                                               CHIVALRY LOGISTICS LLC


                                          /s/ Michael A. Correll
                                          Michael A. Correll




DEFENDANT AMAZON.COM SERVICES, INC.’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL
COLLECTIVE ACTION COMPLAINT - Page 11
